            CASE 0:17-cv-03058-SRN-HB Doc. 212 Filed 10/12/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Brock Fredin,

                         Plaintiff,          Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                         Defendant.



  Brock Fredin,
                         Plaintiff,            Case File No. 18-cv-466 (SRN/HB)


  v.

  Grace Elizabeth Miller, and
  Catherine Marie Schaefer,

                         Defendants.



    DEFENDANTS’ MOTION FOR A TEMPORARY RESTRAINING ORDRER

         Defendants Lindsey Middlecamp, Grace Miller, and Catherine Schaefer, pursuant

to Fed. R. Civ. P. Rule 65, respectfully move the Court for a temporary restraining order

as set forth more fully in Defendants’ Memorandum of Law in Support of Motion for a

Temporary Restraining Order, which is incorporated herein by reference.




4828-6883-7326.1
            CASE 0:17-cv-03058-SRN-HB Doc. 212 Filed 10/12/20 Page 2 of 2


Dated:         October 12, 2020              KUTAK ROCK LLP


                                             By /s/ K. Jon Breyer
                                             K. Jon Breyer (#302259)
                                             60 South Sixth Street
                                             Suite 3400
                                             Minneapolis, MN 55402
                                             Telephone: (612) 334-5057
                                             jon.breyer@kutakrock.com

                                             Attorneys for Defendants Lindsey
                                             Middlecamp, Grace Miller, and
                                             Catherine Schaefer




                                         2
4828-6883-7326.1
